DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In Claim 1, line 2 “the coupling” (is this the planetary coupler?) is not shown or interlineated with the figures and written description see ph [0084]; line 3 “a rotatable input device” (is this the rotatable handle?) is also not shown or interlineated with the figures; line 4 “a transmission section” (is this the transmission mechanism?) is also not shown or interlineated with the figures;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Beebe (US 7556239); 
Claims 5, 6, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe as applied to claim1 and 4 above, and further in view of Reiser (US 2780333); 
Claims 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 5622201) as applied to claims 1 and 4 above, and further in view of Beebe; 

Beebe discloses in claim 1: (see at least annotated figure 2 below);

    PNG
    media_image1.png
    789
    938
    media_image1.png
    Greyscale

A manual actuation assembly (at 10 figure 1) for a fluid control device (figure 1), comprising: a coupling (at 1002 as the inside aperture of member 42) that is configured to receive a shaft (31) of the fluid control device; a rotatable input device (T); and a transmission section (at 1004 including 32, 36 and 42 along with the gears Col 3 ln 4-50 in general) that is configured to operably couple the rotatable input device and the coupling such that rotation of the rotatable input device causes rotation of the shaft (Col 4 ln 3-8), wherein the transmission section comprises: a sun gear (52 figure 4) that is configured to rotate in conjunction with rotation of the rotatable input device (as integrally formed as a single unit with 32); and a plurality of satellite gears (planet gears 44) that are each configured to revolve around the sun gear, wherein the coupling is operably coupled to the plurality of satellite gears (in this case 4.)  

Beebe discloses in claim 2: The manual actuation assembly of claim 1, wherein the transmission section further comprises a planet carrier (planet gear support member 42) that is coupled to each of the plurality of satellite gears (via the upstanding axles 43, Col 3 ln 22.) 

Beebe discloses in claim 3: The manual actuation assembly of claim 2, wherein the planet carrier is coupled to the coupling (as an integral unit.)  

Beebe discloses in claim 4: The manual actuation assembly of claim 1, wherein the coupling comprises a cavity (inside of 42 at 1002) that is configured to receive the shaft. 

Beebe discloses in claim 5: The manual actuation assembly of claim 4, further comprising a [screw] member that is positioned within the cavity (to removably connect 32 to the shaft axially.)  But Beebe does not disclose: a biasing member in the cavity, to decouple the coupling at the shaft; Although Reiser teaches: (per Col 1, ln 65-Col 2 ln 61) a biasing member (9 figure 1) in the cavity (at 2), to decouple the coupling (of 2) and the shaft (4/5,  all for the purpose of being able to decouple the handle from the shaft so as to prevent unintentional rotational movement of the handle and valve.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the coupling cavity of Beebe to include a biasing member as taught by Reiser in the cavity of Beebe as arranged by Reiser, so as to be able to decouple the coupling of Beebe as taught by Reiser and the shaft of Beebe as taught by Reiser, all for the purpose of being able to decouple the handle from the shaft so as to prevent unintentional rotational movement of the handle and valve. 

Beebe discloses (as modified for the reasons discussed above) in claim 6: The manual actuation assembly of claim 5, wherein the biasing member is configured to decouple the coupling and the shaft when no external force is applied to maintain the shaft within the cavity (i.e. the spring biases the handle away from the shaft to decouple the two as modified for the reasons discussed above.)  

Beebe discloses in claim 7: The manual actuation assembly of claim 1, further comprising a ring gear (at 36 figure 3), wherein each of the plurality of satellite gears is engaged with the sun gear and the ring gear (as indicated Col 3 ln 20-30.) 

Beebe discloses in claim 8: The manual actuation assembly of claim 7, further comprising a support frame (at 28) that engages an exterior surface of the ring gear, wherein the support frame is configured to enable rotation of the input member while the ring gear is stationary (i.e. the two are rotatably fixed to one another so that the ring gear resists rotation of the planet gears allowing the planets to travel about along the gear track 39 of the ring gear Col 3 ln 20-30.)  

Beebe discloses in claim 9: The manual actuation assembly of claim 1, further comprising an input shaft (either S or 61) that is coupled to the rotatable input device and to the sun gear. 

Beebe discloses in claim 10: A manual actuation assembly (at 10 figure 1) for a fluid control device (figure 1), comprising: a rotatable handle (T) that is operably coupled (via 32) to a sun gear (52 figure 4); a plurality of satellite gears (44) that are configured to revolve about the sun gear; a planet carrier (42) that is coupled to each of the plurality of satellite gears (via 43 axels); and a coupling (at 1002) that is coupled to the planet carrier (i.e. the inside surface of 42 as an integral part thereof), wherein the coupling comprises a cavity (i.e. void of 1002) that is configured to receive a shaft (31) of the fluid control device, and wherein a [screw] member is positioned within the cavity to [axially restrain] the shaft [from] out of the cavity absent a force to maintain the shaft within the cavity [without the screw.]  But Beebe does not disclose: a biasing member in the cavity, to decouple the coupling at the shaft; Although Reiser teaches: (per Col 1, ln 65-Col 2 ln 61) a biasing member (9 figure 1) in the cavity (at 2), to decouple the coupling (of 2) and the shaft (4/5,  all for the purpose of being able to decouple the handle from the shaft so as to prevent unintentional rotational movement of the handle and valve.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the coupling cavity of Beebe to include a biasing member as taught by Reiser in the cavity of Beebe as arranged by Reiser, so as to be able to decouple the coupling of Beebe as taught by Reiser and the shaft of Beebe as taught by Reiser, all for the purpose of being able to decouple the handle from the shaft so as to prevent unintentional rotational movement of the handle and valve. 

Beebe discloses (as modified for the reasons discussed above) in claim 11: The manual actuation assembly of claim 10, further comprising an input shaft (S or 61) that is coupled to the rotatable handle and the sun gear. 

Beebe discloses (as modified for the reasons discussed above) in claim 12: The manual actuation assembly of claim 11, further comprising a ring gear (at 36), wherein each of the plurality of satellite gears is configured to engage the sun gear and the ring gear. 

Beebe discloses (as modified for the reasons discussed above) in claim 13: The manual actuation assembly of claim 10, further comprising a support frame (28) having a bore that is configured to receive an exterior surface of the ring gear (that of 37, the exterior surface outside of the fluid region of the valve), wherein the support frame is configured to facilitate rotation of the rotatable handle relative to the ring gear (i.e. the two are rotatably fixed to one another so that the ring gear resists rotation of the planet gears allowing the planets to travel about along the gear track 39 of the ring gear Col 3 ln 20-30.)

Beebe discloses (as modified for the reasons discussed above) in claim 14: The manual actuation assembly of claim 13, wherein an output torque that is delivered at the coupling is greater than an input torque that is delivered via rotation of the rotatable handle (the gear ratio is 1:4 so the output torque can move a larger lever arm tangential to the radius at the shaft.)  

Chang discloses in claim 15: An actuator assembly (figure 3 and 4) comprising: a transmission mechanism (50/60 and 47 couple together to rotatably transmit a moment arm to the rotational shaft of 40) configured to receive a first rotational velocity and to deliver [it to] a shaft (47/40) having a first end (at end 60) coupled to the transmission mechanism and a second end (at end at the 53 connection) operatively coupled to a stem (22); and a Scotch yoke mechanism (53/23) operatively coupled to the stem (via 23) and the transmission mechanism via the second end of shaft (via 53), the Scotch yoke mechanism configured to receive the [first] rotational velocity and cause movement of the stem and a control element (21) along a first axis (along central axis of 25) in a translational direction. Chang does not disclose: the transmission mechanism configured to deliver to a second rotational velocity, the transmission including a planetary gear assembly including a sun gear, a plurality of satellites, a plurality of satellite shafts, and a ring gear, wherein the sun gear is operatively coupled to the shaft and receives the first rotational velocity and delivers the second rotational velocity to the satellite shafts via the satellites; But Beebe teaches: the transmission mechanism (at 1004 including 32, 36 and 42 along with the gears Col 3 ln 4-50 in general) configured to deliver to a second rotational velocity (via coupling at 1002), the transmission including a planetary gear assembly including a sun gear (52 figure 4), a plurality of satellites (44), a plurality of satellite shafts (43), and a ring gear (36 figure 3), wherein the sun gear is operatively coupled to the shaft (via the transmission carrier 42 to shaft 31) and receives the first rotational velocity and delivers the second rotational velocity to the satellite shafts via the satellites (the ratio is 1:4 for the step down in rotational velocity, all for the purpose of providing a transmission to move the valve in for example a high pressure fluid line, thus assuring a manually actutable valve in such a fluid pressure line.)  
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the simple rotational transmission of Chang, a transmission as taught by Beebe, where the transmission mechanism of Beebe can be configured into Chang so as to deliver a second rotational velocity via coupling as taught in Beebe to the shaft of Chang as taught in Beebe where, the transmission of Beebe as arranged in Chang includes a planetary gear assembly including a sun gear, a plurality of satellites, a plurality of satellite shafts, and a ring gear as all taught by Beebe, where the sun gear can be coupled to the shaft of Chang as taught in Beebe via a transmission carrier as taught by Beebe  and receive the first rotational velocity from the handle of Chang as taught by Beebe and deliver the second rotational velocity to the satellite shafts via the satellites as taught by Beebe, all for the purpose of providing a transmission to move the valve in for example a high pressure fluid line, thus assuring a manually actutable valve in such a fluid pressure line. 

Chang discloses (as modified for the reasons discussed above) in claim 16: The fluid control device of claim 15, wherein the transmission mechanism includes a planetary gear assembly (at 1004) including a sun gear (52), a plurality of satellites (44), a plurality of satellite shafts (43), and a ring gear (36), wherein the sun gear is operatively coupled to the shaft and receives the 

Chang discloses (as modified for the reasons discussed above) in claim 17. The actuator assembly of claim 16, wherein the transmission mechanism includes a planet carrier (42 which is integrally formed or…) coupled to the plurality of satellite shafts, the planet carrier operatively coupled to the shaft (at 1002); where it would have been further obvious to one of ordinary skill in the at the time of filing of the invention to provide as taught in Beebe, a planet carrier to carry the planet gears and axial planet/satellite shafts for the purpose as discussed above of transmitting the rotational force via the transmission. 

Chang discloses (as modified for the reasons discussed above) in claim 20: The actuator assembly of claim 15, wherein the actuator assembly is coupled to a fluid control device (at 10), comprising: a body (17) having an inlet (at the base of 10), an outlet (at 170), and a fluid flow path between the inlet and the outlet; a seat (170); and the control element (21) that is coupled to the stem, wherein the control element and the stem are movable along the first axis and biased toward a closed position (via spring 26), in which the control element engages the seat.

Allowable Subject Matter
	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 19 depends from 18 and would be allowable based merely on its dependency. 
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “a coupler assembly including a coupler having a first end operatively coupled to the plurality of satellite shafts and a second end that houses a spring-release mechanism, the spring-release mechanism removably coupled to the first end of the shaft” in combination with the other limitations set forth above. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753